REINSTATEMENT OF AND FIRST AMENDMENT TO
PURCHASE AND SALE AGREEMENT

THIS REINSTATEMENT OF AND FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (this
“First Amendment”) is made as of June 12, 2007, by and between NORTH SPRING
PARK, LLC, a Utah limited liability company (“Seller”), and TRIPLE NET
PROPERTIES, LLC, a Virginia limited liability company (“Purchaser”).

RECITALS:

A. Seller and Purchaser executed a Purchase and Sale Agreement dated
February 21, 2007 (the “Contract”), pursuant to the terms and conditions of
which the Seller agreed to convey and Purchaser agreed to purchase certain real
estate situated in Spring, Harris County, Texas, as more particularly described
therein (the “Property”).

B. The Seller’s name was erroneously stated in the Contract.

C. Seller and Purchaser have agreed to make certain amendments, modifications
and ratifications to the Contract as expressly set forth in this First Amendment
and to reinstate the Contract.

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
set forth in this First Amendment, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Seller and Purchaser hereby agree as follows:

1. Capitalized Terms. All capitalized terms used but not otherwise defined in
this First Amendment shall have the meanings ascribed to them in the Contract.

2. Amendments to Contract. The Contract is amended as follows:

(a) Section 1. Identification of Parties is amended to read in its entirety as
follows:

1. IDENTIFICATION OF PARTIES

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is entered into as of
February 21, 2007, between NORTH SPRING PARK, LLC, a Utah limited liability
company (“Seller”), and TRIPLE NET PROPERTIES, LLC, a Virginia limited liability
company (“Purchaser”).

(b) SmartMoves® Contract Number S0200803 dated October 16, 2002, between
Southwestern Bell Telephone, L.P. and PNI Venture, Ltd., as evidenced by
Memorandum of Contract dated October 16, 2002 recorded January 27, 2003 under
Harris County Clerk’s File No. W384397, is a Non-Cancellable Contract, as
defined in Section 5(e) of the Contract, and is to be listed on Exhibit F
attached to the Contract.

(c) Section 8(a) of the Contract is amended to provide that the Title Policy
shall include a T-19.1 endorsement insuring against violation of Declaration of
Covenants, Conditions and Restrictions (“CCRs”) recorded under Harris County
Clerk’s File No. U759544 and V558715. Seller agrees to provide the Title Company
with a certificate regarding same. Purchaser shall pay any premium associated
therewith. In addition, Seller shall use commercially reasonable efforts to
obtain an estoppel certificate from Northwood Pines Homeowner’s Association in
recordable form which confirms that the Property is in compliance with the CCRs.
However, there shall be no liability or consequence if Seller is unable to
obtain same.

3. Purchase Price. The Purchase Price is hereby increased to Sixteen Million,
Six Hundred Thousand Dollars ($16,600,000.00).

4. Due Diligence Period. Purchaser and Seller acknowledge that the Due Diligence
Period has expired and the Initial Deposit is non-refundable to Purchaser,
except in the event of a default by Seller, the failure of a Purchaser’s
condition precedent, or a casualty or condemnation that permits the Purchaser or
Seller to terminate the Contract.

5. Closing; Section 19(r). Section 13 is amended to provide that the Closing
shall occur as provided in Section 19(r). Section 19(r) is hereby amended to
read as follows:

(r) This Agreement is executed concurrently with Purchase and Sale Agreements
(the “Other Agreements”) between Purchaser and San Marin Corpus Christi, Ltd.,
FS Towne Crossing, Ltd. and El Dorado Apartments, LLC, with respect to the San
Marin Apartments, the Towne Crossing Apartments (“Towne Crossing”) and the
Villas at El Dorado Apartments, respectively. The Closing Date hereunder shall
be ten (10) business days after the closing of Towne Crossing. Seller’s
obligations under this Agreement are conditioned upon the closing of Towne
Crossing. If the closing under the Other Agreement as to San Towne Crossing (the
“Towne Crossing Agreement”) does not occur for reasons other than solely due to
the default of the seller thereunder (the “Towne Crossing Seller”), Seller shall
have the right, but not the obligation, to terminate this Agreement. If under
the Towne Crossing Agreement the Towne Crossing Seller is entitled to receive
the Deposit (as such term is defined in the Towne Crossing Agreement), then
Seller shall be entitled to receive the Deposit hereunder, and if under the
Towne Crossing Agreement the Purchaser is entitled to receive the Deposit (as
such term is defined in the Towne Crossing Agreement), then Purchaser shall be
entitled to receive the Deposit hereunder. Notwithstanding the foregoing,
Purchaser shall have the right to close hereunder prior to closing under the
Towne Crossing Agreement so long as Purchaser at Closing hereunder deposits
under the Towne Crossing Agreement additional earnest money in the amount of One
Million Dollars ($1,000,000.00), which additional earnest money shall be
immediately released to the Towne Crossing Seller, which additional earnest
money shall be part of the Deposit (as defined in the Towne Crossing Agreement).
Seller and Purchaser shall cause the parties to the Towne Crossing Agreement to
enter into an amendment thereto reflecting the terms of the preceding sentence.

6. Conflicts. In the event of any conflict between the terms of this First
Amendment and the Contract, the terms of this First Amendment shall prevail.

7. Headings. The heading or captions of the paragraphs in this First Amendment
are for convenience only and do not limit or expand the construction and intent
of the contents of the respective paragraph.

8. Binding Effect. This First Amendment is binding upon and inures to the
benefit of the parties and their respective successors and assigns, but this
reference to assigns is not a consent to assignment by Purchaser.

9. Counterparts; Facsimile Signatures. This First Amendment may be executed in
two or more counterparts, each of which is deemed an original and all of which
together constitute one and the same instrument. Facsimile or electronic
signatures are binding on the party providing them.

10. Ratification. The Contract as reinstated and as amended and modified by this
First Amendment is ratified and confirmed by the parties and remains in full
force and effect.

IN WITNESS WHEREOF, Seller and Purchaser have executed this First Amendment as
of the date first above written.

[Signatures on following page]

1

Signature Page of Seller to Reinstatement of and
First Amendment to Agreement of Purchase and Sale

SELLER:

NORTH SPRING PARK, LLC, a Utah limited liability company

     
By:
  /s/ Evan K. Jacobson
 
   
 
  Printed Name: Evan K. Jacobson
 
   
 
  Title:
 
   

2

Signature Page of Purchaser to Reinstatement of and
First Amendment to Agreement of Purchase and Sale

PURCHASER:

TRIPLE NET PROPERTIES, LLC,
a Virginia limited liability company

By: /s/ Richard Hutton
Printed Name: Richard Hutton
Title: Executive Vice President


#1259546 v2 021255.04907

3